TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 15, 2018



                                     NO. 03-17-00801-CV


                                Thomas Ray Pilgrim, Appellant

                                                v.

                          Texas Civil Commitment Office, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on November 8, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.